Citation Nr: 1033472	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  08-38 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel




INTRODUCTION

The Veteran had active duty for training from April 1975 to 
August 1975, with additional service with the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied the 
Veteran entitlement to TDIU.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was employed as a mechanic and cook with the 
National Guard until retirement in January 1995, but was last 
employed in February 2004 for a week as a truck driver.

2.  The medical evidence indicates that the Veteran's service-
connected back disability is not so severe as to prevent him from 
engaging in substantially gainful employment of a sedentary 
nature.


CONCLUSION OF LAW

A total rating based on individual unemployability due to 
service-connected disabilities is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain. 38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, preadjudication VCAA notice was provided in an 
August 2006 letter wherein the Veteran was advised regarding what 
information and evidence is needed to substantiate a claim for 
TDIU, as well as what information and evidence must be submitted 
by him and what information and evidence will be obtained by VA.  
This letter also advised the Veteran how effective dates are 
assigned, and the types of evidence which impacts that 
determination.  See Dingess, supra.  Similar information was 
provided in a September 2006 letter.  The claim was last 
adjudicated in December 2008.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran 
including VA treatment records and examination reports, and 
private treatment records. 

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by responding to notices and providing argument.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error in 
the sequence of events or content of the notices is not shown to 
have affected the essential fairness of the adjudication or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 
473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the Veteran is 
precluded from obtaining or maintaining any gainful employment 
consistent with his education and occupational experience, by 
reason of his service-connected disabilities.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2009).

A TDIU for compensation purposes may be assigned where the 
schedular rating is less than total, when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of two 
or more service-connected disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 
percent disability or one 40 percent disability, disabilities 
resulting from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a)(1).  

For a veteran to prevail on a claim for a TDIU, the record must 
reflect some factor which takes the case outside the norm.  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain and 
keep employment.  The question is whether a veteran is capable of 
performing the physical and mental acts required by employment, 
not whether the veteran can find employment.  See 38 C.F.R. § 
4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In 
determining whether an appellant is entitled to a TDIU, neither 
the appellant's non-service-connected disabilities nor advancing 
age may be considered.  

The evidence of record indicates that the Veteran is currently 
service connected solely for degenerative disc disease (DDD) of 
the lumbar spine, which is evaluated as 60 percent disabling 
since May 2004.  Thus, the Veteran meets the criteria for 
consideration of his TDIU under 38 C.F.R. § 4.16(a).  

The Veteran filed his current claim for TDIU in May 2004.  On 
appeal, the Veteran avers that his back disability prevents him 
from seeking substantially gainful employment based on his level 
of education and past work experiences.  

The Veteran underwent a VA examination for his back in May 2004.  
During that examination, the Veteran stated that he had 
previously been employed as a cook and mechanic in the Army 
National Guard, but that he had been unemployed since 1995 since 
discharge from the National Guard.  He further stated at that 
time that prospective employers review his application 
annotations that he has back problems and he is considered a 
"high risk" and not hired.  The Veteran reported during the 
examination that physical therapy had not helped, and that the 
precipitating factor to his back pain was prolonged sitting with 
alleviating factors of pain medication and ambulating.  After 
examination, the VA examiner stated that the Veteran had a 
limited range of motion and constant and chronic complaints of 
pain, with intermittent relief with the use of pharmacological 
and non-pharmacological interventions.  She concluded that the 
Veteran was not rendered unable to secure or follow a 
substantially gainful occupation.

In January 2006, the Veteran submitted a TDIU application, 
wherein he indicated that he had been unemployed since 
January 22, 1995 when he left the Army National Guard due to his 
lower back disability, which prevented him from securing and 
following substantially gainful employment.  He indicated that he 
was a mechanic at the time he left the National Guard, and that 
he left the National Guard because of his disability.  He stated 
that he completed two years of high school, but did not have any 
college or specialized training either before or after he was too 
disabled to work.  He indicated that he could not pass a physical 
training test.

VA treatment records show that the Veteran was seen for chronic 
lower back pain and was treated with ibuprofen, and later with 
hydrocodone.  In a May 2004 mental health assessment, it was 
noted that the Veteran had completed the 10th grade and did not 
have a GED, but that he had worked as a cook, mechanic and a 
truck driver.  That treatment note additionally noted that the 
Veteran was considered disabled, but was not on disability, and 
that his claim for Social Security disability benefits had been 
denied.  

The Veteran was seen by VA for outpatient treatment in July 2004, 
at which time he asked for a note stating that cannot go to work 
because of lower back pain so that he could get food stamps.  The 
VA physician gave the Veteran a note stating that he was 
temporarily unemployed in order for him to get food stamps.  
However, the VA physician stated that she had a "long 
discussion" with the Veteran about this, and that she advised 
the Veteran to get a job that would not put pressure on his back.  
She noted that the Veteran was able to do clerical work.  

In a May 2005 VA treatment record, the Veteran was seen for 
chronic lower back pain, and he stated that he was unable to work 
because of his back pain.  The VA physician at that time noted 
that the Veteran was considered disabled but does not get 
disability.  In October 2005, the Veteran was again seen for 
chronic lower back pain, at which time he reported that it had 
been getting worse and that he could walk only approximately 200 
to 300 feet because of his back pain.  The VA physician noted 
that the Veteran's exercise was limited due to chronic low back 
pain.  Further VA treatment records indicate continued treatment 
for back pain.

The Veteran underwent a VA examination for his back in January 
2007.  During that examination, the Veteran reported that his 
back pain was constant, aching, sticking and cramping in nature 
and that it traveled down his legs.  The Veteran further reported 
that the pain is elicited by physical activity, but can be 
relieved by medication and that he can function with medication.  
The Veteran did not report any incapacitation, but did report an 
inability to lift objects, or to sit or stand for long periods of 
time.  On examination, the Veteran's gait was noted as abnormal 
with a limp, but the Veteran did not use an assistive device for 
ambulation.  The Veteran's back had a limitation in the range of 
motion, but a normal neurological examination.  The VA examiner 
concluded that the Veteran had pain with bending without any 
neurological deficits.

The Veteran underwent another VA examination in October 2008.  
The Veteran again reported stiffness, weakness and bladder 
control problems.  He further reported constant lower back pain 
that travels down his legs, and described the pain as "crushing, 
aching, oppressing and sharp."  He reported that the pain can be 
elicited by physical activity, bending, and sitting for prolonged 
periods of time.  He reported relief from muscle relaxers, and 
noted that he can function with medication.  He reported no 
treatment for his condition or any incapacitation due to his 
condition, as well as no reported functional impairment for the 
condition.  The Veteran was noted as having a normal gait, but 
the VA examiner noted that ambulation required a cane which was 
for support of his lower back.  The Veteran's back demonstrated a 
limitation in the range of motion and a normal neurological 
examination.  The VA examiner noted that the Veteran's lower back 
condition was stable on medication with subjective factors being 
pain, stiffness and numbness in the lower back with pain 
radiating to his legs.  The objective factors noted by the VA 
examiner were pain with decreased range of motion, weakness, and 
a cane for support, though he noted that there was no 
intervertebral disc syndrome.  The VA examiner stated that the 
loss of bladder control was not related to the Veteran's claim, 
and that he should follow up with his primary care physician 
regarding that condition.  He concluded that the Veteran's daily 
activity was moderately limited with a limitation in lifting over 
15 pounds and repeated bending at the waist.  The Veteran was 
noted as being unaffected in sedentary activities.

The Veteran stated in his December 2008 Substantive Appeal that 
he cannot obtain and maintain substantially gainful employment 
due to his back condition.  He noted that VA vocational 
rehabilitation had twice denied because he did not have a GED.  
He noted that he had a job for one week in February 2004 as a 
fork lift driver.  He stated that he was let go because of his 
back, and was told by that company that he was uninsurable 
because of his back disability.  He further stated that he could 
not work at Burger King because of the requirement of heavy 
lifting, stooping and bending.  He stated that the only career he 
has ever had was as a mechanic or truck driver, and that he could 
no longer work as a mechanic because he cannot bend and stoop, or 
work as a truck driver because he cannot sit for any length of 
time.  

The Veteran's representative argued in their August 2010 informal 
hearing presentation that the Veteran's back condition limits his 
ability to perform physical labor, and that the Veteran's lack of 
a high school education or GED limits him from obtaining and 
maintaining non-physical substantially gainful employment.

Based on the foregoing evidence, the Board finds that the 
Veteran's service-connected back disability does not prevent him 
for obtaining and maintaining substantially gainful employment.  
While the Veteran asserts that he has been unemployable since 
January 22, 1995-the date of his discharge from the National 
Guard-the Board notes that the VA examiners throughout the 
record indicate that the Veteran is still able to perform 
sedentary work.  The Board acknowledges that the Veteran is 
limited in his ability to perform physical employment.  However, 
the competent and probative medical opinions in the record 
indicate the Veteran's disability does not prevent sedentary 
employment.  The Board places greater probative weight on the 
medical opinions concerning the Veteran's employment capability 
than the Veteran's contentions as to the limitations caused by 
his disability.  

The Board further notes that the Veteran's educational level does 
not prevent the Veteran from finding a sedentary job.  The Board 
specifically notes that the Veteran himself noted on an August 
2001 VA Form 21-527, Income-Net Worth and Employment Statement, 
that for three months in the Army National Guard that he had 
light duty which consisted of answering the telephone.  Moreover, 
on a July 2004 outpatient report, the VA physician gave the 
Veteran a note that stated that he was temporarily unemployed due 
to his back condition so that he could get food stamps.  However, 
that VA physician further noted that she had a "long 
discussion" with the Veteran about procuring a job that did not 
put pressure on his back, and noted that the Veteran was suitable 
for employment in a clerical capacity.  

Again, the issue is not whether the Veteran is unemployed or has 
difficulty finding employment, but rather, whether the Veteran is 
capable of performing acts required by employment.  See Van 
Hoose, 4 Vet. App. at 363.  While the Board is cognizant that the 
Veteran would have difficulty working in a physical capacity, the 
preponderance of the evidence of record demonstrates that the 
Veteran is not precluded from securing and following 
substantially gainful employment of a sedentary nature.  The 
Veteran's own work experiences, particularly during his Army 
National Guard employment, indicate that he was exposed to light 
duty of a clerical nature, such as answering telephones.  

Accordingly, the Board finds, based on the preponderance of the 
evidence of record, that the Veteran's back disability does not 
preclude him from obtaining and maintaining substantially gainful 
employment of a sedentary nature consistent with his education 
and past work experiences, and the Veteran's claim for TDIU is 
denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

A total rating based on individual unemployability due to 
service-connected disabilities (TDIU) is denied.



____________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


